UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6221



JAMES ELLIOTT MCNEIL,

                                              Plaintiff - Appellant,

          versus


RICHARD   E.   BAZZLE,    Warden   of  Perry
Correctional Institution; J. BRATKA, Officer
at Perry Correctional Institution,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (2:05-cv-00240-HMH)


Submitted: June 22, 2006                       Decided: June 29, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Elliott McNeil, Appellant Pro Se. Steven Michael Pruitt,
MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James Elliott McNeil appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.           McNeil v. Bazzle,

No. 2:05-cv-00240-HMH (D.S.C. Jan. 17, 2006).           We dispense with

oral   argument   because   the   facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -